Edmund A. McCarthy, J.
This is an appeal from a judgment of conviction on a charge of leaving the scene of an accident alleged to have been committed in the City of Little Falls, County of Herkimer and State of New York on March 20, 1958. This judgment of conviction was made after a jury trial and verdict of guilty in the City Court of the City of Little Falls, on May 13,1958.
The defendant’s affidavit of errors sets out certain alleged irregularities which are urged by the defendant as grounds for reversal of this judgment of conviction.
As a matter of fact, the jury was justified in its verdict of guilty upon all of the evidence produced at the trial.
However, the information used in this case as well as the deposition upon which it was apparently based was not made to a Magistrate as required by section 148 of the Code of Criminal Procedure. (People v. Menzel, 148 Misc. 916; Brown v. Tighe, 146 App. Div. 491, 494; People v. Gade, 6 N. Y. S. 2d 1018; People v. Grogan, 260 N. Y. 138, 142; People v. Zambounis, 251 N. Y. 94.)
Consequently, the matter was not properly brought into the jurisdiction of the trial court. Without proper jurisdiction there cannot be a valid judgment.
The requirement that a prosecution for a misdemeanor be based on sworn information is an essential guarantee to the defendant of a fundamental right; namely, that he not be punished for a crime without a formal and sufficient accusation and this right may not be waived even by a plea of guilty. (People v. Scott, 3 N Y 2d 148, 153 and cases there cited.)
Accordingly, on this technicality of an insufficient information the judgment of conviction is reversed and the fine imposed remitted.